Citation Nr: 0402610	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 


INTRODUCTION

The veteran retired from active military service in December 
1972 after over 20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted the claim for service 
connection for bilateral hearing loss, and assigned an 
initial 30 percent evaluation, effective May 16, 2001.  The 
veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in June 2003.  

In December 1996, the veteran submitted a claim for service 
connection for chronic folliculitis, headaches with blurred 
vision, and left varicocele.  The RO did not adjudicate these 
issues.  In an August 1998 Board decision, the Board referred 
to the RO the issues of chronic folliculitis, headaches, and 
left varicocele.  To date, the RO has not adjudicated these 
issues.  The issues are referred to the RO for appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that his service-connected 
bilateral hearing loss is more disabling than reflected in 
the original disability rating.  At his June 2003 Travel 
Board hearing, the veteran testified that his hearing 
impairment had not improved but rather that it had worsened 
and continued to worsen.  He reported increased difficulty 
with hearing conversations, particularly via telephone, and 
following the television.  The veteran also requested a new 
examination.  

The veteran underwent a VA audiology examination in January 
2001.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
85 
105
LEFT
30
50
75
80
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 68 percent in the left ear.  
The average puretone threshold of the right ear was 75 
decibels.  The average puretone threshold of the left ear was 
73 decibels.  The examiner assessed the veteran with mild 
sloping to severe mixed hearing loss and noted that speech 
recognition was reduced but in line with the slope and degree 
of loss.  

In March 2002, the veteran underwent another VA audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
90
115
LEFT
30
50
80
80
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.  
The average puretone threshold of the right ear was 80 
decibels.  The average puretone threshold of the left ear was 
74 decibels.  The examiner noted that the veteran's hearing 
had decreased about 10 decibels across the frequency range.  
The examiner assessed the veteran with mild sloping to 
severe/profound hearing loss with 10-15 decibel A/B gaps 
throughout the frequency range and noted that speech 
recognition was fair and in line with the degree and slope of 
the loss.  

The Board observes that the March 2002 VA examiner noted that 
the veteran's hearing had decreased about 10 decibels across 
the frequency range since the January 2001 examination.  
Indeed, the puretone thresholds of both ears had either 
increased or remained the same as compared to the results of 
the January 2001 audiogram.  Interestingly, the Board further 
notes that the 2002 examiner reported speech recognition 
scores that indicated improvement in the veteran's hearing.  
Given the discrepancy in the 2002 report between the puretone 
thresholds and speech recognition scores, and the veteran's 
contentions of worsening at the Travel Board hearing, the 
Board finds that a new VA audiology examination is necessary 
to determine the current severity of the veteran's bilateral 
hearing loss.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran for a VA 
audiology examination to determine the current 
severity of his service-connected bilateral hearing 
loss.  The veteran's claims file should be made 
available to and reviewed by the examiner.  All 
indicated tests should be performed and all 
findings should be reported in detail.  

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 30 percent 
for bilateral hearing loss.  If the 
benefit sought on appeal is not granted, 
the RO should issue to the veteran and 
his representative a supplemental 
statement of the case and afford them an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




